Citation Nr: 0838691	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for gastresophageal 
reflux disease (GERD).

4.  Entitlement to service connection for right elbow 
disability.

5.  Entitlement to service connection for residuals of a 
broken nose.

6.  Entitlement to service connection for right wrist 
disability.

7.  Entitlement to higher initial ratings for degenerative 
joint disease of the left knee, evaluated as noncompensable 
prior to May 13, 2005 and 10 percent disabling thereafter.

8.  Entitlement to an initial compensable rating for allergic 
rhinitis.

9.  Entitlement to higher initial ratings for service 
connected status post excision of exostosis of the 
interphalangeal joint of the left hallux, evaluated as 
noncompensable prior to March 14, 2007 and 10 percent 
disabling thereafter.

10.  Entitlement to an effective date earlier than September 
16, 2002 for the award of service connection for status post 
excision of exostosis of the interphalangeal joint of the 
left hallux.

11.  Entitlement to an effective date earlier than September 
16, 2002 for the award of service connection for degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1983 to May 1993, 
from December 2003 to May 2005, and from January 20, 2008 to 
February 13, 2008.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO granted service connection 
for status post excision of exostosis of the interphalangeal 
joint of the left hallux, chronic allergic rhinitis and 
degenerative joint disease of the left knee.  The RO assigned 
initial noncompensable ratings effective to the date of 
claim; September 16, 2002.  The RO also denied claims of 
service connection for right hip disability, GERD, 
hypertension, post-traumatic stress disorder (PTSD), right 
elbow disability, left wrist pain, headaches, residuals of 
pneumonia, residuals of a broken nose, lumbar spine 
disability, right shoulder disability, and right wrist 
disability.  Furthermore, the RO denied a 10 percent 
evaluation based upon multiple, noncompensable service 
connected disabilities.

In September 2003, the veteran initiated an appeal with 
respect to the initial ratings and effective date of awards 
assigned for service connected left hallux disability, 
chronic allergic rhinitis and left knee disability.  He also 
initiated an appeal with respect to the RO remaining 
disabilities for which service connection was denied.

In June 2004, the RO issued a Statement of the Case (SOC) 
addressing all of the issues appealed by the veteran, 
including an issue of entitlement to a 10 percent evaluation 
based upon multiple, noncompensable service connected 
disabilities.

In July 2004, the veteran submitted a timely filed 
substantive appeal appealing all issues addressed in the RO's 
June 2004 SOC.

While the claims were still within the RO's jurisdiction, the 
veteran's representative submitted a written statement in 
April 2008 withdrawing from appeal the service connection 
claims for hypertension, left wrist disability, headaches, 
residuals of pneumonia, right shoulder disability, and 
entitlement to an earlier effective date for the award of 
service connection for chronic allergic rhinitis.  These 
withdrawn claims were not certified for appeal by the RO.

In a rating decision dated December 2007, the RO increased 
the initial evaluation for the left hallux disability to 10 
percent disabling effective March 14, 2007.  This decision 
mooted from appeal the issue of entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service 
connected disabilities.  That claim, therefore, is no longer 
on appeal.

In a rating decision dated April 2008, the RO granted service 
connection for PTSD and assigned an initial rating and 
effective date of award.  This constituted a full grant of 
the benefits sought on appeal.  That claim is also no longer 
on appeal.

In August 2008, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  At this hearing, the veteran withdrew from appeal 
claims of service connection for residuals of a broken nose, 
right wrist disability, and entitlement to higher initial 
ratings for left knee disability and allergic rhinitis.  
These issues are addressed in the decision portion of this 
decision.

The issues of entitlement to higher initial ratings for left 
hallux disability, entitlement to service connection for 
lumbar spine disability, GERD and right hip and elbow 
disability, and entitlement to an earlier effective date of 
award for service connection for left hallux and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing before the Board on August 25, 2008, the veteran 
withdrew his appeals seeking service connection for residuals 
of a broken nose and right wrist disability as well as 
entitlement to higher initial ratings for left knee 
disability and allergic rhinitis.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for residuals of a broken nose have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for right wrist disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a higher initial 
rating for degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a higher initial 
rating for allergic rhinitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO has certified for appeal issues of service connection 
for residuals of a broken nose and right wrist disability as 
well as entitlement to higher initial ratings for left knee 
disability and allergic rhinitis.  The Board has jurisdiction 
where there is a question of law or fact on appeal to the 
Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At a hearing before the Board on August 25, 2008, the veteran 
withdrew his appeals seeking service connection for residuals 
of a broken nose and right wrist disability as well as 
entitlement to higher initial ratings for left knee 
disability and allergic rhinitis.  The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993).  Hence, there is no allegation 
of error of fact or law for appellate consideration on these 
claims and they are dismissed for lack of jurisdiction by the 
Board.

ORDER

The claim of entitlement to service connection for residuals 
of a broken nose is dismissed.

The claim of entitlement to service connection for right 
wrist disability is dismissed.

The claim of entitlement to a higher initial rating for 
degenerative joint disease of the left knee is dismissed.

The claim of entitlement to a higher initial rating for 
allergic rhinitis is dismissed.


REMAND

As noted in the Introduction, the veteran initiated an appeal 
with respect to the effective date of awards assigned for 
service connection for his left hallux disability, chronic 
allergic rhinitis and left knee disability.  In a written 
statement submitted in April 2008, the veteran's 
representative withdrew from appeal his earlier effective 
date of award claim involving chronic allergic rhinitis.  No 
mention was made, however, as to withdrawing from appeal the 
effective date of awards assigned for service connecting his 
left hallux and left knee disabilities.

Thereafter, the RO appears to have withdrawn from appeal all 
three effective date issues.  While it appears from the 
record and the veteran's testimony that he does not intend to 
pursue the claims involving his left hallux and left knee 
disabilities, the requirements for withdrawal from appeal of 
these claims have not been met.  The RO, therefore, should 
seek clarification from the veteran whether he intends to 
pursue these claims on appeal.

With respect to the remaining claims, the Board finds that 
further development is necessary prior to appellate 
consideration by the Board.  

VA has a stringent duty to obtain records in the custody of a 
federal department or agency.  38 C.F.R. § 3.159(c)(2).

The veteran served on active duty from March 1983 to May 
1993, from December 2003 to May 2005, and from January 20, 
2008 to February 13, 2008.  In the intervening time between 
his periods of active service, the veteran served in the Army 
Reserves.  The veteran has submitted to the RO copies of an 
August 1997 quadrennial examination and a July 2002 retention 
examination.  The service medical records (SMRs) obtained by 
the RO did not include these examination reports or, for that 
matter, any SMRs covering the veteran's service in the Army 
Reserves.  The RO must assure that all potential SMRs from 
the veteran's Army Reserve service are associated with the 
claims folder.

The Board next notes that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In July 2003, the RO printed VA clinical records for the time 
period from April to June 2003, noting that these were 
complete records.

However, the veteran has referenced undergoing a Persian Gulf 
Registry examination which is not of record, and his private 
progress notes in April and June 1999 include his report of 
receiving VA treatment in 1998 and 1999.  In a VA Form 21-
4142 received in December 2002, the veteran reported 
receiving treatment for elbow tendonitis and GERD at the "VA 
CLINIC PENSACOLA, FL" since July 1997.  Notably, the VA 
clinical records obtained by the RO include chest x-ray and 
electrocardiogram results, dated in 1997, in relation to a 
Persian Gulf War Registry examination.  Thus, it appears from 
the record that all relevant VA treatment records have not 
been obtained.  Accordingly, a remand is warranted to obtain 
all known and identified VA clinical records.

With respect to the claim of service connection for right hip 
disability, the veteran's SMRs document his report of a right 
hip trauma in November 1987, initially assessed as deep 
bursitis versus a hip strain.  In April 1988, he reported 
continued right hip pain, and an orthopedic consultation 
indicated a probable but inconclusive diagnosis of stress 
injury of the right hip.  A June 1988 consultation noted 
mildly tender trochanters bilaterally.

A VA examination in August 2003 diagnosed the veteran's 
continued complaint of right hip pain as "chronic 
intermittent right hip pain."  The RO has denied the claim 
on the basis that no current clinical diagnosis has accounted 
for the veteran's right hip pain.  The veteran served in 
Southwest Asia (SWA) during the Persian Gulf War.  In 
pursuing his claim, he has submitted a letter from the 
Department of Defense indicating that he may have been 
exposed to a nerve agent during weapons demolition at 
Khamisiyah, Iraq in March 1991.  He has referred to instances 
of chemical alarms going off during Desert Storm, and 
indicates that such events could be a factor in causing his 
disabilities.

In adjudicating the claim, the RO has not considered the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 pertaining to compensation for certain disabilities 
due to undiagnosed illness and must do so in order to 
optimally develop the veteran's claim.  See Szemraj v. 
Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In light of his 
in-service treatment for right hip injury, allegation of 
continuity of symptomatology since that injury, his SWA 
service and his ambiguous diagnosis of chronic intermittent 
right hip pain, the Board finds that additional medical 
examination and opinion is required as the medical evidence 
currently of record is not sufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).

With respect to the claim for lumbar spine disability, the 
veteran's SMRs for his first period of active service show 
that he presented for treatment in August 1991 complaining of 
right-sided low back pain (LBP) since his service in Saudi 
Arabia.  He was given an assessment of musculoskeletal (MS) 
pain.  

After his first period of active service, a VA examination in 
August 2003 provided diagnoses of degenerative disc disease 
and lordoscoliosis of the lumbar spine.  

The veteran had a second period of active service beginning 
in December 2003.  He was not afforded an entrance 
examination.  His SMRs for his second period of service 
include a March 2005 post-deployment health assessment 
wherein he reported experiencing back pain during his 
deployment.  His physical examination resulted in a diagnosis 
of chronic low back pain.

In March 2007, a VA examiner diagnosed the veteran with 
thoracolumbar congenital scoliosis with associated 
degenerative disc disease of L1-3 not caused or related to 
service.  This examiner noted a "single incident" of low 
back pain in 1991, which is not correct according to the SMRs 
for the second period active service.  Additionally, this 
examiner did not explain how a diagnosis of congenital 
scoliosis was reached given that SMRs and private treatment 
records prior to VA examination in August 2003 did not detect 
any evidence of scoliosis.  Furthermore, the examiner did not 
provide opinion as to whether it is clear and unmistakable as 
to whether the veteran's degenerative disc disease and 
lordoscoliosis of the lumbar spine was not aggravated during 
his second period of service, as required by 38 U.S.C.A. 
§ 1111. 

Accordingly, the lumbar spine disability issue is remanded to 
the RO to consider the claim under 38 U.S.C.A. § 1111 and, 
given the facts above, the Board finds that additional 
medical examination and opinion is necessary to decide this 
claim.

With respect to the right elbow disability, the veteran's 
SMRs reflect his treatment for right medial epicondylitis in 
July 1989 and right lateral epicondylitis in August 1991.  He 
has alleged continuity of symptomatology thereafter and, as 
indicated above, reports VA treatment for right elbow 
"tendonitis" in 1997.  A VA clinical record in August 2003 
reflects current treatment for right lateral epicondylitis.  
In light of his report of recurrent symptoms of disability 
since his first period of active service and current 
treatment for similar symptoms, the Board finds that medical 
examination and opinion is necessary to decide the claim.

The Board defers consideration of the GERD and left hallux 
disabilities pending receipt of additional relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department to determine whether any 
additional SMRs are available for the 
veteran's service in the Army Reserves 
from May 1993 to December 2003, and from 
May 2005 to January 2008.

2.  Obtain all VA clinical records of 
treatment at the Pensacola Outpatient 
Treatment Clinic since January 1997, to 
include the report from the Persian Gulf 
Registry examination conducted in 1997.  
Document all attempts to locate such 
records, and indicate whether there are 
any additional records for the time period 
prior to January 1997, or since April 
2008.

3.  Upon receipt of any additional 
records, schedule the veteran for 
appropriate VA examination(s) to determine 
the current diagnosis, or diagnoses, of 
the claimed disabilities involving the 
lumbar spine, right elbow and right hip.  
The claims folder should be made available 
to the examiner for review.  Following 
examination and review of the claims 
folder, the examiner is requested to 
provide opinion on the following 
questions:

    a) what is the current diagnosis, or 
diagnoses, of the claimed right hip, 
lumbar spine and right elbow disorders (if 
a congenital defect of the lumbar spine is 
shown, please explain the rationale 
supporting the diagnosis in light of the 
previous medical examinations prior to 
August 2003) (if a current diagnosis for 
the right hip and/or right elbow pain 
cannot be provided, state whether there 
are objective indications of chronic 
abnormalities that by history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis, but that nevertheless is a 
disability);
    b) whether it is least as likely as not 
that any currently diagnosed disability of 
the right hip was first manifested during 
a period of active service from March 1983 
to May 1993, from December 2003 to May 
2005, and/or January 20, 2008 to February 
13, 2008; or, alternatively, is causally 
related to event(s) in service (including 
consideration of the right hip injury 
treated in November 1987, April 1988 and 
June 1988);
    c) whether it is least as likely as not 
that any currently diagnosed disability of 
the lumbar spine was first manifested or 
causally related to an event during the 
period of active service in March 1983 to 
May 1993 (including consideration of the 
August 1991 treatment for right-sided 
LBP); or, alternatively, whether it is 
clear and unmistakable that a chronic 
lumbar spine disability was not aggravated 
during the periods of active duty from 
December 2003 to May 2005, and/or January 
20, 2008 to February 13, 2008 (including 
consideration of the March 2005 post-
deployment health assessment wherein the 
veteran reported experiencing back pain 
during his deployment and physical 
examination resulted in a diagnosis of 
chronic low back pain); and
    d) whether it is least as likely as not 
that any currently diagnosed disability of 
the right elbow was first manifested 
during a period of active service from 
March 1983 to May 1993, from December 2003 
to May 2005, and/or January 20, 2008 to 
February 13, 2008; or, alternatively, is 
causally related to event(s) in service 
(including consideration for the treatment 
for right medial epicondylitis in July 
1989, and right lateral epicondylitis in 
August 1991 and August 2003).

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

4.  Upon completion of the above, 
readjudicate the claims.  In so doing, 
consider application of 38 U.S.C.A. 
§§ 1111 and 1117 where appropriate.  
Adjudicate the issues entitlement to an 
effective date earlier than September 16, 
2002 for the awards of service connection 
for left hallux and left knee disabilities 
if the requirements for withdrawal from 
appeal have not been met (although the 
veteran appears to wish to withdraw those 
issues, a written statement to that effect 
must be associated with the claims file).  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


